Opinion issued May 29, 2008









In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-07-00629-CR
          01-07-00630-CR
          01-07-00631-CR
____________

JAIME TORRES, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 339th District Court
Harris County, Texas
Trial Court Cause Nos. 1082339, 1085246, 1085245



MEMORANDUM  OPINION
	Appellant, Jaime Torres, pleaded guilty to aggravated kidnapping, (1)
aggravated robbery, (2) and credit card abuse. (3)  After a presentence investigation, the
trial court assessed punishment at 35 years' confinement on the aggravated
kidnapping and aggravated robbery charges and 2 years' confinement on the credit
card abuse charge.  We affirm.
	Appellant's court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that this appeal is without merit.  Counsel's brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record that demonstrates the lack of
arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.--Houston [1st Dist.] 1992,
pet. ref'd).
	Counsel represents that he served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel's brief.  We find no arguable grounds of error and
agree that the appeal is without merit.
	We, therefore, affirm the judgment of the trial court.
	We grant counsel's motion to withdraw. (4) See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.--Houston [1st Dist.] 2000, no pet.). 
PER CURIAM

Panel consists of Chief Justice Radack and Justices Keyes and Higley. 
Do not publish.  Tex. R. App. P. 47.2(b).
1.    Trial court cause number 1085245 and appellate cause number 01-07-00630-CR.
2.    Trial court cause number 1085246 and appellate cause number 01-07-00631-CR.
3.    Trial court cause number 1082339 and appellate cause number 01-07-00629-CR.
4.    	Counsel has a duty to inform appellant of the result of his appeal and also to inform
him that he may, on his own, pursue discretionary review in the Texas Court of
Criminal Appeals.  See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).